969 A.2d 175 (2009)
291 Conn. 914
STATE OF CONNECTICUT
v.
David Wayne BELL.
Supreme Court of Connecticut.
Decided April 21, 2009.
Moira L. Buckley, special public defender, in support of the petition.
Timothy F. Costello, deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 113 Conn.App. 25, 964 A.2d 568 (2009), is denied.
VERTEFEUILLE and McLACHLAN, Js, did not participate in the consideration of or decision on this petition.